Citation Nr: 1039738	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia patellae.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1992 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran's left knee chondromalacia patellae is characterized 
by pain, flexion to 140 degrees, and extension to 0 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left 
knee chondromalacia patellae have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5257 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In February 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the June 2006 rating decision and December 
2006 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional period to submit more evidence.  
It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2010).  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full extension, or 
in slight flexion between zero degrees and 10 degrees, is rated 
30 percent disabling.  Unfavorable ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, is to be rated 40 
percent disabling; unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees, is rated 50 percent disabling; 
extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

DC 5257 provides ratings for other impairment of the knee that 
includes recurrent subluxation or lateral instability.  Slight 
recurrent subluxation or lateral instability of the knee is rated 
10 percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and severe 
recurrent subluxation or lateral instability of the knee is rated 
30 percent disabling.

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint. 

Diagnostic Code 5259 provides a 10 percent rating for removal of 
semilunar cartilage that is symptomatic. 

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees is 
rated noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated 30 percent 
disabling.  See VAOPGCPREC 09-04 (separate ratings may be granted 
based on limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  See VAOPGCPREC 09-04, 
supra. 

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling. 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

At March 2005 VA emergency room treatment the Veteran rated his 
pain as an eight out of ten, and he complained of popping and 
grinding with movement.  There was swelling in the knee after 
kneeling for an extended period of time, and his knee had given 
out on him.  Muscle in the left lower extremity was 4/5 (active 
movement against gravity and some resistance).  McMurray's test 
indicated posterior patellar pain, and the treating physician did 
not feel it was caused by the meniscal injury.  The Veteran rated 
his left knee pain as a five out of ten in intensity at April 
2005 VA treatment.  At other April 2005 VA emergency treatment 
the Veteran rated his pain as an eight out of ten.  He complained 
of popping and grinding with movement.  He indicated that he had 
had his knee give out on him, and he had never had surgery on the 
knee.  

In July 2005 the Veteran had VA orthopedic treatment, at which he 
reported left knee pain all around and under the kneecap.  He was 
having difficulty performing his work as an electrician due to 
the pain.  The treating provider opined that the Veteran 
ambulated very well with a normal gait and stride.  The Veteran 
was able to climb onto the examination table, and he stepped with 
the left foot.  The patella was not painful to palpation and 
there was no apprehension.  The Veteran offered a "half-
hearted" attempt to extend the knee against resistance, and was 
difficult to assess.  X-rays revealed a well positioned patella 
with normal appearing joint space.  

The Veteran complained of left knee pain at December 2005 
treatment, and said that it had increased in intensity over the 
past two weeks.  Anti-inflammatory medications did not relieve 
the pain or clicking sensation over the lateral aspect of the 
left knee.  At January 2006 VA orthopedic treatment he complained 
that his knees were getting worse and that he was having trouble 
on the job.  The Veteran ambulated well and had a full range of 
motion of the knees, mild crepitus, and good petellofemoral 
tracking.  He was able to walk on his tiptoes and heels, and he 
could squat.  X-rays were normal with more lateral tilting of the 
patella on the left side.  

The Veteran received VA emergency room treatment in March 2006, 
due to severe pain in his left knee.  He was referred to physical 
therapy, where he was noted to have a nine-year history of 
chronic patellofemoral pain with a diagnosis of chondromalacia.  
The physical therapy treatment notes indicate that he walked well 
and had no gross mal-alignment issue.  The left knee had no 
effusion, a tender lateral extensor retinaculum, and the lateral 
joint capsule was thickened and inflamed.  The physical therapist 
felt that the Veteran had a "textbook case" of laterally 
tilting and tracking left patella and that there was minimal 
palpable petellofemoral defect.  He was to do exercises and 
stretches at home.  At May 2006 VA physical therapy it was noted 
that he had improved as much as possible with conservative 
physical therapy treatment.  He rated his pain as an eight out of 
ten.

The Veteran underwent a VA examination in May 2006 at which he 
reported that his left knee had gotten progressively worse since 
its onset in service.  He was taking NSAIDS (non-steroidal anti-
inflammatory drugs) and other medication, and had received 
physical therapy.  He could stand for 15 to 30 minutes and could 
walk for a quarter of a mile.  The left knee had no deformity, 
giving way, instability, dislocation or subluxation; there was 
pain, stiffness, and weakness.  The symptoms occurred weekly and 
were moderate in severity.  The Veteran reported limitation of 
motion due to pain with kneeling, standing, and climbing ladders.  
He had missed 10 days of work in the past year due to knee pain, 
of one to two days' duration.

On examination, gait was normal and there was no evidence of 
abnormal weight bearing.  Range of motion was flexion 0 to 140 
degrees with pain at 135 degrees.  On repetitive use there was 
flexion 0 to 130 degrees.  There was no loss of a bone or part of 
a bone, inflammatory arthritis, joint ankylosis, Osgood-
Schlatters disease, mass behind the knee, clicks or snaps, 
instability, or meniscus abnormality.  The examiner found that 
there was crepitation, grinding, and patellar abnormality.  The 
examiner diagnosed the Veteran with left knee chondromalacia and 
opined that there were significant occupational effects due to 
problems with lifting and carrying, lack of stamina, weakness and 
fatigue, decreased strength, and lower extremity pain.  The 
Veteran was unable to climb up and down ladders, stairs, and 
kneel on his knees due to increasing pain and flare-ups.  The 
examiner opined that there was a mild effect on exercise, sports 
and recreation and no effect on chores, shopping, traveling, 
feeding, bathing, dressing, toileting, or grooming.

At August 2006 VA treatment, the Veteran reported having chronic 
left knee pain for over ten years and that it hurt to kneel and 
climb stairs.  He said the knee would give way, and he was taking 
ibuprofen.  A September 2006 MRI of the left knee showed a grade-
2 posterior horn medial meniscal degenerative change without 
frank tear, a small popliteal fossa cyst, mild articular 
degenerative changes of the medial and lateral joint space 
compartments, and small joint effusion.  At October 2006 VA 
emergency treatment the Veteran complained of chronic left knee 
pain that had increased over the past few weeks.  Ibuprofen took 
the edge off of the pain, and he took 2400 mg/day.  The Veteran 
reported that the knee got swollen in the afternoon and that he 
occasionally did exercises from physical therapy.

The Veteran wrote in January 2007 that the pain from his knee was 
severe enough to cause him to regularly lose time from work, 
putting his career in jeopardy.  His representative wrote in 
April 2007 that the Veteran's work required squatting, kneeling, 
climbing ladders on a regular basis, and being on his feet all 
day.  The Veteran was limited in the functions he could perform 
at work due to his knee.

The record does not indicate that the Veteran has ankylosis of 
the left knee, dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint, or 
impairment of the tibia and fibula.  Therefore, he does not 
qualify for an evaluation in excess of 10 percent under 
Diagnostic Code 5256, 5257, 5258, or 5262.  An evaluation in 
excess of 10 percent is not available for removal of semilunar 
cartilage.  38 C.F.R. § 4.71a, DC 5259.  

The Veteran had flexion of 0 to 140 degrees with pain at 135 
degrees and flexion of 0 to 130 degrees on repetitive use at the 
May 2006 VA examination.  In addition, the treatment notes 
discussed above do not indicate decreased flexion, and at January 
2006 treatment there was a full range of motion.  Since the 
record does not indicate that flexion of the left knee was 
limited to 30 degrees, he does not qualify for an evaluation of 
20 percent under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  
He had extension to 0 degrees at the May 2006 VA examination.  
Furthermore, the treatment notes discussed above do not indicate 
that extension was limited to 15 degrees, as is required for a 20 
percent evaluation.  Therefore, the Veteran does not qualify for 
a 20 percent evaluation under Diagnostic Code 5261.  See id.  

The Veteran has been assigned a 10 percent evaluation under DC 
5257.  In order to qualify for a 20 percent evaluation, moderate 
recurrent subluxation or lateral instability is required.  See 
38 C.F.R. § 4.71a.  At April 2005 VA treatment the Veteran 
complained that his knee had given out on him.  It was noted at 
January 2006 VA treatment that he ambulated well and had a full 
range of motion of the knees, mild crepitus, and good 
petellofemoral tracking.  The May 2006 VA examination notes 
indicate that the left knee had no deformity, giving way, 
instability, dislocation or subluxation.  Therefore, the Board 
finds that the Veteran does not have moderate recurrent 
subluxation or lateral instability as contemplated for a 20 
percent evaluation under Diagnostic Code 5257.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), we are required to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations that the Veteran has as a 
result of his service-connected left knee chondromalacia 
patellae, but the current disability evaluations contemplate 
these limitations.  Therefore, an evaluation in excess of 10 
percent is not justified.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  The 
Board notes that the Veteran has sought emergency care for left 
knee pain on several occasions, and had had orthopedic care and 
physical therapy.  Furthermore, the findings of the May 2006 VA 
examiner, the Veteran's January 2007 statement, and the 
representative's April 2008 statement indicate that the left knee 
causes some interference with employment.  Although the Veteran 
experiences occupational impairment, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, the Board has concluded that referral of this case for 
extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to "staged" ratings 
for his service-connected left knee chondromalacia patellae, as 
the Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time during the claims period has 
the disability on appeal been more disabling than as currently 
rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia patellae is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


